Citation Nr: 0304345	
Decision Date: 03/11/03    Archive Date: 03/18/03

DOCKET NO.  03-00 518	)	DATE
	)
	)


THE ISSUE

Whether the August 1984 decision of the Board of Veterans' 
Appeals (Board) should be revised or reversed on the grounds 
of clear and unmistakable error (CUE).


ATTORNEY FOR THE BOARD

Richard E. Coppola, Counsel


REPRESENTATION

Appellant represented by: Disabled American Veterans	


INTRODUCTION

The veteran served on active duty from December 1965 to 
December 1968.

In an August 1984 decision the Board denied entitlement to 
service connection for a seizure disorder.  

The appellant, who is the moving party, has challenged the 
Board's August 1984 decision on the grounds of CUE.  38 
U.S.C.A. §§ 5109A and 7111; 38 C.F.R. §§ 20.1400, 20.1403 
(2002); VAOPGCPREC 01-98.  

The new statutory and regulatory provisions permit a moving 
party to demand review by the Board to determine whether CUE 
exists in an appellate decision previously issued by the 
Board.


FINDING OF FACT

The appellant has failed to allege any kind of error of fact 
or law in the August 1984 Board decision, that when called to 
the attention of later reviewers, compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  


CONCLUSION OF LAW

A valid claim of CUE in the August 1984 Board decision has 
not been presented.  38 U.S.C.A. §§ 5109A, 7104, 7111 (West 
1991); 38 C.F.R. §§ 20.1400-20.1411 (2002); Luallen v. Brown, 
8 Vet. App. 92, 96 (1995), citing Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matter: Duty to Assist

The Board initially notes that there has been a significant 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim and supercedes the decision of the United 
States Court of Appeals for Veterans Claims (CAVC) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

The Department of Veterans Affairs (VA) has published new 
regulations, which implemented many of the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The intended effect of these regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide a claimant who files a substantially complete 
application for VA benefits.  These new regulations also 
provide guidelines regarding VA's duties to notify claimants 
of necessary information or evidence and to assist claimants 
in obtaining evidence.  

These new regulations, which in pertinent part are effective 
as of the date of enactment of the VCAA, interpret and 
implement the mandates of the statute, "and do not provide 
any rights other than those provided by the VCAA."  66 Fed. 
Reg. 45,629.

The duty to notify has been satisfied as the appellant has 
been provided the opportunity to present arguments in favor 
of his claim.  38 U.S.C. § 5103 (West Supp. 2002).  

Given the nature of a claim to revise an earlier decision 
based upon CUE, VA has no further duty to notify the 
appellant of the evidence required to substantiate his appeal 
or to assist him in developing evidence, in that no 
reasonable possibility exists that such assistance would aid 
him in substantiating his claim, since the evaluation of such 
a claim is based upon the record as it was constituted at the 
time of the decision as to which revision is sought.  

In addition, because the appellant has failed to raise a 
valid claim of CUE, there is no reasonable possibility that 
further development of this claim could aid in substantiating 
it.  

The Board believes this conclusion to be consistent with the 
recent holding of the CAVC in Livesay v. Principi, 15 Vet. 
App. 165 (2001) (en banc) (holding that the duties specified 
in the VCAA are not applicable to allegations of CUE in a 
prior Board decision); see also Dobbin v. Principi, 15 Vet. 
App. 323 (2001).


Factual Background

The evidence of record and considered at the time of the 
August 1984 Board decision is restated below.  

The veteran's service personnel records show that he served 
on active duty from December 1965 to December 1968, and that 
he served in Vietnam from March 2, 1968 to April 5, 1968, at 
which time he was medevaced to Japan for a medical condition.  
While in Vietnam, he was assigned to the First Squadron, 
Tenth Cavalry, Fourth Infantry Division.  The records note 
that he was a tank driver.  His DD Form 214 notes that his 
military specialty was armor crewman.  

The service medical records contain an enlistment examination 
report dated in December 1965 which is negative for any 
seizure disorder, epilepsy (fits) or unconsciousness.  A 
record dated January 8, 1968, shows that the veteran 
complained of "blacking out spells."  In addition, he had 
noticed that after he blacked out, the veins in his eye were 
greatly enlarged.  

He was referred to Neurology.  A record dated January 8, 
1968, from the Neurology service shows that the veteran 
complained of two episodes of temporary loss of vision in his 
right eye without loss of consciousness, which lasted about 
15 to 30 seconds.  The veteran had no other neurological 
symptoms.  It was noted that the neurology examination was 
within normal limits.  

The examiner noted that it was seriously doubted that this 
represented neurologic disease.  A migraine syndrome was a 
remote possibility.  It was further noted that the veteran 
was scheduled to go to Vietnam soon and that that might be a 
factor.  A service medical record dated March 17, 1968, shows 
a diagnosis of hepatitis.  Another record also dated March 
17, 1968, shows that the veteran complained of weakness, 
drowsiness, vomiting, and left upper quadrant pain for the 
past seven days.  His urine had turned dark and he had 
scleral icterus six days earlier.  It was noted that he had 
been in Vietnam for 15 days and had taken chloroquine-
primaquine (C-P) pills for two weeks.  Laboratory work-up 
showed a hematocrit level of 28 percent.  The diagnosis was 
hemolytic anemia, probably due to Glucose 6 Phosphate 
Dehydrogenase (G6PD) deficiency.  

On March 21, 1968, the veteran was admitted to the hospital 
at the Clark Air Force Base in the Philippines.  His 
hematocrit level was 28.  The examination showed evidence of 
scleral icterus.  The diagnoses were hemolytic anemia, felt 
to be secondary to antimalarial medication although not 
proven, and G6PD deficiency suspected, not proven.  The 
veteran was also diagnosed with hemoglobinopathy, probable 
sickle cell trait, with possible hemoglobin sickle-cell 
disease.  

From April 5 to April 19, 1968, the veteran was hospitalized 
at Camp Zama, Japan.  It was noted that when the veteran 
developed his symptoms, he had taken two C-P tablets and also 
had taken Dapsone for three days.  Laboratory testing showed 
that the G6PD screening test was grossly deficient.  He was 
asymptomatic throughout the hospitalization.  His hematocrit 
level had returned to normal prior to his arriving at that 
hospital.  It was noted that in view of the extreme degree of 
anemia on taking the first few C-P tablets, he would be 
profiled to prevent return to malarious areas.  

The diagnosis was anemia, hemolytic, due to G6PD deficiency, 
not treated, improved spontaneously.  The separation 
examination report dated in November 1968 does not show a 
diagnosis of any seizure disorder.  He reported no dizziness 
or fainting spells, epilepsy or fits, or unconsciousness.  A 
G6PD deficiency was noted.  

The veteran filed two separate applications for compensation 
in December 1968.  He alleged that the nature of his sickness 
was an allergic reaction to malaria pills, G6PD deficiency 
and sickle cell trait.  He did not claim service connection 
for any seizure disorder.  

VA outpatient treatment records dated in April 1969 show that 
the veteran complained of chest pain, cough and nasal 
congestion, it was noted that he had been diagnosed with 
anemia caused by malaria pills.  No anemia was presently 
noted, a malaria smear was negative, and hematocrit level was 
42.5.  

A private hospital record from Kings County Hospital shows 
that the veteran was hospitalized in July 1970.  He had had a 
seizure in May 1970 at work and had lost consciousness for 45 
minutes.  It was noted that there was no history of previous 
seizures.  A physical examination was completely normal, 
including a neurological examination.  His hematocrit level 
was 42.  Sickle cell prep was positive.  An 
electroencephalogram (EEG) and brain scan were normal.  His 
hospital course was uneventful.  He was given Dilantin and 
Phenobarbital but had side effects and was given Mysoline.  
The diagnosis was seizure disorder, idiopathic epilepsy.  

At a VA neuropsychiatric examination in October 1970, the 
veteran reported that he had epileptic seizures and black 
outs.  His hematocrit level was 43.  An EEG was normal.  In 
that report was a history that the veteran had been having 
seizures and black outs since 1968.  During the examination 
he reported that from June 1969 to June 1970 he had had three 
seizures which occurred when he was awake.  



It was noted that, since June 1970, he had been attending the 
neurological clinic at the Kings County Hospital once a month 
and he had been receiving anticonvulsant medication.  The 
diagnosis was convulsive disorder from history.  The 
diagnosis in the general medical examination report was 
partial G6PD deficiency with drug sensitivity and sickle cell 
trait by history.  

In a statement dated in August 1978 the veteran stated that 
he first began experiencing epileptic seizures and 
convulsions in May 1970.  He stated that prior to that time 
he experienced symptoms but it did not take effect on him 
until May 1970.  He also stated he did not know the cause of 
his seizure.  

In a December 1978 claim to reopen service connection the 
veteran stated that he had had a seizure disorder since he 
was on active duty.  

In a statement dated in March 1979, from CS (initials), MD, 
it is noted that the veteran was seen on March 20, 1979.  He 
reported having blacked out in January 1968.  He stated that 
while in Vietnam he began to have blackouts, vomiting and 
weakness one week after taking antimalarial pills.  The 
physician noted that the veteran had a history of seizure 
disorder including petit and grand mal attacks, history of 
sickle cell anemia trait, and an apparent reaction to 
antimalarial medication with a temporary hemolytic anemia.  
The physician further noted that the "seizure disorder bears 
some relation to the various stressful incidents that 
occurred while in military service."

A lay statement from WH, dated in April 1979, notes that he 
witnessed the veteran having an attack in January 1978 and 
April 1979.  Another lay statement from AP, dated in May 1979 
notes that she witnessed the veteran having attacks in August 
1977, January 1979 and March 1979.  A lay statement from JT, 
dated in May 1979, notes that he observed the veteran have an 
attack in April 1979 and again in May 1979.

VA medical records dated in December 1980 show that the 
veteran had a seizure disorder, that he had recently stopped 
taking his medication, and had a grand mal seizure.  He was 
prescribed Mysoline.  A treatment record dated in February 
1981 shows that he reported a history of seizures since 1968.  
Another record dated in May 1981 shows that a brain scan and 
CT scan were negative.  It was noted that he had last had a 
seizure in December 1980.  The assessment was seizure 
disorder-partial complex; seizures controlled with Mysoline.  

The veteran testified at a hearing in July 1981.  He stated 
that he had no problems with seizures or loss of 
consciousness before he went into the Army.  He indicated 
that his seizures had begun in January 1968.  According to 
him, after service, his first major seizure was in May 1970 
and his last major seizure had been in December 1980.  He 
testified that he was taking Mysoline.

In August 1984, the Board denied service connection for 
seizure disorder.  The Board found that the two episodes of 
loss of vision reported by the veteran in January 1968 were 
not manifestations of an underlying neurological disease.  
The Board cited the January 1968 neurologic examination that 
was within normal limits at that time.  The Board 
specifically cited the neurologist's determination that he 
seriously doubted the veteran had a neurologic disease at 
that time.  

The Board found that at the time of the separation 
examination from service, the veteran denied any symptoms of 
a neurological disorder and his neurologic status on 
examination was normal.  In addition, the Board found that no 
signs or symptoms of a seizure disorder were shown to have 
been manifested prior to May 1970, over a year following 
discharge from service.  The Board considered the March 1979 
opinion of Dr. CS, but discounted the probative value of that 
opinion when viewed against the negative findings during 
active service.  Based on these findings, the Board concluded 
that a seizure disorder was not incurred in or aggravated by 
service, nor manifested to a compensable degree within one 
year of service.  


Criteria

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 38 C.F.R. §§ 20.1400-1411.  Pursuant to 38 C.F.R. § 
20.1404(b), the motion alleging CUE in a prior Board decision 
must set forth clearly and specifically the alleged CUE, or 
errors of fact or law in the Board decision, the legal or 
factual basis for such allegations, and why the result would 
have been different but for the alleged error.  


See Disabled American Veterans et. al. v. Gober, 234 F.3d 682 
(Fed. Cir. 2000) (Upholding all of the Board's rules of 
practice involving CUE claims, except the last sentence of 
Rule 1404(b) that stated "Motions which fail to comply with 
the requirements set forth in this paragraph shall be 
denied.")  

The regulations have now been amended to comply with this 
decision.  66 Fed. Reg. 35902-35903 (effective July 10, 
2001).  

The provisions of 38 U.S.C.A. § 7111; 38 C.F.R. § 20.1403 
pertain to what constitutes clear and unmistakable error.  

(a)  General.  Clear and unmistakable error is a very 
specific and rare kind of error.  It is the kind of error, of 
fact or of law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  Generally, either the correct 
facts, as they were known at the time, were not before the 
Board, or the statutory and regulatory provisions extant at 
the time were incorrectly applied.  

(b)  Record to be reviewed.  (1)  General. Review for clear 
and unmistakable error in a prior Board decision must be 
based on the record and the law that existed when that 
decision was made.  (2)  Special rule for Board decisions 
issued on or after July 21, 1992.  

For a Board decision issued on or after July 21, 1992, the 
record that existed when that decision was made includes 
relevant documents possessed by the VA not later than 90 days 
before such record was transferred to the Board for review in 
reaching that decision, provided that the documents could 
reasonably be expected to be part of the record.  

(c)  Errors that constitute clear and unmistakable error.  To 
warrant revision of a Board decision on the grounds of clear 
and unmistakable error, there must have been an error in the 
Board's adjudication of the appeal which, had it not been 
made, would have manifestly changed the outcome when it was 
made.  If it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be clear 
and unmistakable.  

(d)  Examples of situations that are not clear and 
unmistakable error.  (1)  Changed diagnosis. A new medical 
diagnosis that ''corrects'' an earlier diagnosis considered 
in a Board decision.  (2)  Duty to assist.  The Secretary's 
failure to fulfill the duty to assist.  (3)  Evaluation of 
evidence.  A disagreement as to how the facts were weighed or 
evaluated.  

(e)  Change in interpretation.  Clear and unmistakable error 
does not include the otherwise correct application of a 
statute or regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.

"It must be remembered that clear and unmistakable error is a 
very specific and rare kind of error."  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).


Analysis

The Board recognizes that a CUE motion is not a claim or 
application for VA benefits.  



Therefore, duties associated with such claims or applications 
are inapplicable, including notification under 38 U.S.C.A. § 
5103(a) of the existence of evidence which might complete a 
claimant's application for benefits; and VA's duty to assist 
in the development of such claims.  38 C.F.R. § 20.1411 (c) 
and (d).  

In addition, neither the "benefit of the doubt" rule of 38 
U.S.C.A. § 5107(b) nor the provisions of reopening claims on 
the grounds of new and material evidence under 38 U.S.C.A. § 
5108 apply to CUE motions.  38 C.F.R. § 20.1411 (a) and (b).  
A CUE motion is not an appeal and, with certain exceptions, 
is not subject to the provisions of 38 C.F.R. Parts 19 and 20 
which relate to the processing and disposition of appeals.  
38 C.F.R. § 20.1402.  

CUE is the kind of error, of fact or law, that when called to 
the attention of later reviewers compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  A 
valid claim for CUE requires some degree of specificity as to 
what the alleged error is and, unless it is the kind of error 
that, if true, would be CUE on it face, persuasive reasons 
must be given as to why the result would have been manifestly 
different but for the alleged error.  See Fugo v. Brown, 6 
Vet. App. 40, 44 (1993).  

In order for there to be a valid claim of CUE, the correct 
facts, as they were known at the time, must not have been 
before the adjudicator or the proper laws or regulations must 
have been incorrectly applied.  Russell v. Principi, 3 Vet. 
App. 310, 313 (1992).  A difference of opinion as to how the 
evidence was weighed is not CUE.  An appellant "must assert 
more than just a disagreement as to how the facts were 
weighed or evaluated."  Russell, quoted in Allin v. Brown, 6 
Vet. App. 207 (1994).



In a statement received in December 2002 the appellant argues 
that the RO failed to include crucial service medical records 
in the claims folder at the time the Board considered his 
claim for service connection.  He contends that the evidence 
did not include the March 1968 and April 1968 medical 
records, including the March 1968 admission records from the 
hospital at Clark Air Force Base and the April 1968 admission 
records from the hospital at Camp Zama, Japan.  Further, he 
argues that these missing documents contained crucial 
information pertaining to the origin of his illness and 
diagnosis of his seizure disorder.  

In a separate statement he argues that the evidence did not 
include any of his service medical records dated between 
January 1968 and November 1968.  He argues that these records 
contained compelling probative value that would have reversed 
the Board's decision.  

Therefore, he argues that the correct facts as they existed 
at that time were not considered by the Board.  He argues 
that, because these facts were not considered, the Board 
committed CUE in the August 1984 decision.  

The appellant's argument is entirely without merit.  The 
record shows that the appellant's service medical records 
were in the claims folder and considered by the Board at the 
time of the August 1984 decision.  The Board specifically 
cited to the January 1968 service medical records.  The Board 
cited the January 1968 neurologic examination that was within 
normal limits at that time.  The Board specifically cited the 
neurologist's determination that he seriously doubted the 
veteran had a neurologic disease at that time.  

The Board decision does not specifically refer to the March 
1968 and April 1968 medical records, including the March 1968 
admission records from the hospital at Clark Air Force Base 
and the April 1968 admission records from the hospital at 
Camp Zama, Japan.  However, the appellant makes no valid 
argument as to how this would have changed the outcome.  

These records showed complaints of weakness, drowsiness, 
vomiting, and left upper quadrant pain, and diagnoses of 
hemolytic anemia, G6PD deficiency suspected, not proven, 
probably due to G6PD deficiency, and hemoglobinopathy, 
probable sickle cell trait, with possible hemoglobin sickle-
cell disease.  

There would have been no need to specifically cite these 
records in the evidence section because they did not contain 
medical diagnosis of a seizure disorder.  Moreover, the Board 
specifically determined that at the time of the separation 
examination from service, the veteran denied any symptoms of 
a neurological disorder and his neurologic status on 
examination was normal.  

In addition, the Board found that no signs or symptoms of a 
seizure disorder were shown to have been manifested prior to 
May 1970, over a year following the veteran's discharge from 
service.  

After a careful review of the record, the Board concludes 
that the appellant has not reasonably raised a claim of CUE 
with respect to the August 1984 Board decision.  His claim is 
not valid because he has made no specific contention of how 
the law or facts in existence at the time of the August 1984 
Board decision was either not considered or misapplied.  His 
argument that the information of record at the time shows 
that the prior Board decision contained CUE has no merit.  It 
is nothing more than asking the Board to reweigh the evidence 
in his favor.  His argument that the Board did not know the 
correct facts at that time, or how the outcome would have 
been manifestly different, has no merit.  Asking the Board 
simply to reweigh the evidence can never rise to the 
stringent definition of CUE.  See Fugo, supra.  

Because the appellant has failed to reasonably raise a valid 
CUE claim with respect to the August 1984 Board decision, 
there is no need to address the issue of CUE with respect to 
this decision on the merits.  Fugo, 6 Vet. App. at 45.  
Accordingly, the claim is denied because of the absence of 
legal merit or lack of entitlement under the law.  See 
Luallen, 8 Vet. App. at 95; Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  


ORDER

No valid claim for CUE in the August 1984 Board decision has 
been presented.



		
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597B that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	In the section entitled "Appeal to the United States 
Court of Appeals for Veterans Claims," you are no 
longer required to file a copy of your Notice of Appeal 
with VA's General Counsel.
?	In the section entitled "Representation before VA," 
you no longer need to have filed a "notice of 
disagreement ... that led to the decision the Board has 
just reviewed for CUE ... on or after November 18, 1988" 
as a condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 




